09-3385-cv
    Johnson v. Chairman New York City Transit Authority



                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.      CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.        WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Daniel Patrick Moynihan United
    States Courthouse, 500 Pearl Street, in the City of New York, on
    the 14th day of May, two thousand ten.

    PRESENT:
              JON O. NEWMAN,
              JOHN M. WALKER, JR.,
              GERARD E. LYNCH,
                        Circuit Judges.
    __________________________________________

    Theodore F. Johnson,

                      Plaintiff-Appellant,

                      v.                                         No. 09-3385-cv

    Chairman New York City Transit Authority,

              Defendant-Appellee.
    __________________________________________

    FOR APPELLANT:                      Theodore F. Johnson, pro se, Hempstead, NY.

    FOR APPELLEE:                       Baimusa Kamara, Office of the General
                                        Counsel, New York City Transit Authority,
                                        Brooklyn, NY.


             Appeal from a judgment of the United States District Court

    for the Eastern District of New York (Allyne R. Ross, Judge).
          UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

     DECREED that the judgment of the district court be AFFIRMED.

1         Appellant Theodore F. Johnson, pro se, appeals the district

2    court’s dismissal of his complaint alleging various claims under

3    42 U.S.C. §§ 1983 and 1985; Title VII of the Civil Rights Act of

4    1964, 42 U.S.C. § 2000e, et seq.; the Americans With Disabilities

5    Act, 42 U.S.C. §§ 12112-12117; and the Fifth, Seventh, and

6    Fourteenth Amendments.   We assume the parties’ familiarity with

7    the underlying facts, the procedural history of the case, and the

8    issues on appeal.

9         Johnson brought this action against the New York City

10   Transit Authority (“NYCTA”), where he used to be employed,

11   alleging discrimination in connection with his termination and

12   calculation of pension benefits in 1984.    The suit challenges

13   actions taken long before any conceivable applicable limitation

14   period, and in any event the events in question were the subject

15   of suits brought as early as 1983 and 1985, which were decided

16   against him on the merits and became final in 1986.    Johnson v.

17   New York City Transit Auth., Nos. 83 Civ. 1352, 85 Civ. 629

18   (E.D.N.Y.) (May 8, 1986 Memorandum and Order dismissing both

19   complaints for failing to state a claim).    Although these suits

20   were dismissed for legal defects and never reached the stage of a

21   jury trial, they nevertheless were properly terminated.   His




                                      2
1    claims are thus also barred by the doctrine of res judicata.     See

2    generally Pike v. Freeman, 266 F.3d 78, 91 (2d Cir. 2001).

3         Since that time, appellant has filed numerous duplicative

4    actions; as long ago as 1990, the United States District Court

5    for the Eastern District of New York entered an order prohibiting

6    him from filing further actions.   This Court affirmed that order,

7    Johnson v. New York City Transit Auth., 923 F.2d 844 (2d Cir.

8    1990), and contrary to claims Johnson has made at times in the

9    past, this Court has never “rescinded” or vacated it.   See

10   Johnson v. New York City Transit Auth., 198 F. App’x 53 (2d Cir.

11   2006) (affirming that 1990 order was still valid).   The district

12   court, in reliance on that order, correctly dismissed this

13   action, and its order is accordingly affirmed.

14        This order constitutes the third time since the entry of the

15   1990 injunction that we have affirmed the district court’s

16   dismissal of Johnson’s repetitive claims.   In light of his long

17   history of meritless and vexatious litigation arising from his

18   termination by the NYCTA, it is to be earnestly hoped that

19   appellant will not continue to waste his own, the appellees’, and

20   the courts’ resources with further filings.   In any event,

21   Johnson is reminded that the 1990 order prohibiting such filings

22   remains in full force, and that he should not expect to continue

23   to violate it without facing sanctions.   He is hereby advised

24   that any future frivolous appeals, motions, or other filings

25   concerning these matters could result in the imposition of
                                     3
1    sanctions, including an order barring any future filings without

2    approval by this Court.   See Hong Mai Sa v. Doe, 406 F.3d 155,

3    158 (2d Cir. 2005) (“If a litigant has a history of filing

4    vexatious, harassing or duplicative lawsuits, courts may impose

5    sanctions, including restrictions on future access to the

6    judicial system.”) (internal quotation marks omitted); In re

7    Martin-Trigona, 9 F.3d 226, 228 (2d Cir. 1993) (“[C]ourts may

8    resort to restrictive measures that except from normally

9    available procedures litigants who have abused their litigation

10   opportunities.”); Sassower v. Sansverie, 885 F.2d 9, 11 (2d Cir.

11   1989) (warning appellant who “abused the judicial process to

12   harass defendants with vexations and frivolous suits” and who

13   then filed a “frivolous” appeal “that if he continues to abuse

14   the judicial process by the instigation of frivolous appeals, an

15   injunction will issue directing the Clerk of this Court to refuse

16   to accept for filing any submissions from him, unless he has

17   first obtained leave of the Court to file such papers.”).

18        For the foregoing reasons, the judgment of the district

19   court is hereby AFFIRMED.

20                                  FOR THE COURT:
21                                  Catherine O’Hagan Wolfe, Clerk
22
23
24




                                     4